925 F.2d 490
288 U.S.App.D.C. 259
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Michael V. McCALLA, Appellant.UNITED STATES of America, Appellee,v.Deon MARTIN, Appellant.
Nos. 89-3203, 89-3204.
United States Court of Appeals, District of Columbia Circuit.
Jan. 30, 1991.Rehearing Denied March 26, 1991.

Before MIKVA, Chief Judge, and SENTELLE and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
These appeals were considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties and arguments by counsel.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir.Rule 14(c).


2
Defendants/Appellants McCalla and Martin contend that they were denied a fair trial as a result of the district court's refusal to grant their motions for severance of the trial.  The trial court has broad discretion when determining whether to sever properly joined defendants, and we will reverse a decision not to sever only upon a showing of abuse of discretion.    See United States v. Manner, 887 F.2d 317, 324 (D.C.Cir.1989), cert. denied, 110 S.Ct. 879 (1990).  Appellants have failed to make such a showing in this case.  Despite the fact that appellants might have had a better chance of acquittal if they had been tried separately, this fact alone is not enough to establish that they were denied a fair trial.    See United States v. Wright, 783 F.2d 1091, 1095 (D.C.Cir.1986);  United States v. Wilson, 434 F.2d 494, 501 (D.C.Cir.1970).


3
ORDERED and ADJUDGED by the court that the district court's denial of the motions to sever be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).